Citation Nr: 1046526	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-11 279	)	DATE
	)
	)

THE ISSUE

Whether clear and unmistakable error (CUE) exists in a January 
12, 2010, Board decision which denied entitlement to Dependency 
and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


FINDINGS OF FACT

1.  The Veteran served with the Philippine Commonwealth Army, 
including the Recognized Guerillas, in the service of the U.S. 
Armed Forces, Far East (USAFFE) from August 1943 to March 1946.

2.  He died in May 1997 at the age of 82.

3.  The appellant has not set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the January 12, 2010, Board decision, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on CUE have not been met.  38 C.F.R. § 20.1404(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  

Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2010).

Under 38 U.S.C.A. § 1318, VA death benefits (DIC) may be paid to 
a deceased veteran's surviving spouse in the same manner as if 
his or her death is service connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since his or her release from active duty 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death if he or she was a former prisoner of war who 
died after September 30, 1999.

The January 12, 2010, Board decision denied entitlement to DIC 
under 38 U.S.C.A. § 1318 after determining that at the time of 
the Veteran's death, service connection was not in effect for 
any disability.  The Board also determined that he was not a 
former prisoner of war, and the record contained an April 1954 
certification by a U.S. service department indicating that he 
was not a former prisoner of war.  

The record before the Board showed that the Veteran left service 
in March 1946, that he died more than 51 years later, and that 
at the time of his death, service connection had not been in 
effect for any disorder.  The record contained documents of 
questionable validity regarding his disorders in service and 
thereafter (namely hypertension and ischemic heart disease), 
which the Board determined were inauthentic.  

In support of her assertion that the January 2010 Board decision 
contained CUE, the appellant has made 5 factual allegations, 
namely: that the cause of the Veteran's death was related to 
service-connected illness; that he suffered at the hands of the 
Japanese; that the Japanese tortured him and caused hypertension 
which continued intermittently until he died; that he was a 
captive of the Japanese for almost 6 months, but that his 
captivity was not documented; and that the Japanese forced him 
to perform hard labor.  

She has not, however, provided even a single argument as to why 
the January 2010 Board decision contains CUE.  Thus far, she 
has, at most, provided only nonspecific allegations of error.  
Her motion consequently is, on its face, deficient.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the 
motion is dismissed without prejudice.


ORDER

The motion alleging CUE in a January 12, 2010, Board decision 
which denied entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 is dismissed without prejudice to refiling.



	                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2010) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2010).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

